DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s election filed on 6/3/22.

Election/Restrictions
Applicant’s election without traverse of species 4, figs. 55-64, in the reply filed on 6/2/22 is acknowledged.
However, applicant recites that claims 7-11 are drawn to the species elected. At the instant, claims 10 and 11 are drawn to species 3, figs 33-54, since that species requires a stabilizing member (621) and does not requires 1st and 2nd stop rods/bars. 
Therefore, in order to continue with the examination, in view of the election, only claims 7-9 will be examined as drawn to the species elected. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites that the invention is a door stop mechanism for a sliding door. Then, the claim language positively requires interaction of the mechanism elements with the sliding door members. 
For the record, in order to continue with the examination, the claims will be interpreted as the combination of the door stop mechanism with the sliding door structure. 

Claims 7 and 8 require that “at least a portion” of the stop bar is positioned between the sliding member and the frame. At the instant, it is unclear how or when. The claim does not define when this happen and how, since it not always. 
As shown above, a portion of the stop bar (930) will be only poisoned between the sliding member (door 24) and the frame (28) when the stop rod (922) is moved away and allows the sliding member to move an open position. Correction is required.

Claim 9 requires that the mechanism comprises a stop body housing at least partially a portion of the stop rod. At the instant, it is unclear if there is a first and a second stop housing for housing respective first and second stop rods or to which stop rod is referring here. A broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Pat No 5,285,596 to Kinsey.

    PNG
    media_image1.png
    797
    1305
    media_image1.png
    Greyscale

Kinsey discloses a door stop mechanism for a sliding door. The sliding door having a frame (100, 101), a sliding member (18), a stationary member (14) and a track.
The door stop mechanism comprises a first stop rod (69) selectively attachable to the sliding member, a first stop bar (28) having at least a portion positioned between the sliding member and the frame (when the stop bar is not acting against the stop rod) and being under the sliding member (when the door is open).
The first stop rod has first and second ends, and movable between 1st and 2nd positions. 
The first stop bar prevents movement of the sliding member when the stop rod is in the 2nd position and allows movement of the sliding member when the stop rod is in the 1st position.
A rotatable rod actuator (67) for moving the first stop rod from the 1st position to the 2nd position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,285,596 to Kinsey in view of US Pat No 3,953,061 to Hansen et al (Hansen).
Kinsey fails to disclose that the mechanism further comprises a second stop rod and a second stop bar, wherein the rotatable actuator also moves the second stop rod.

    PNG
    media_image2.png
    873
    652
    media_image2.png
    Greyscale

Hansen teaches that it is well known in the art to provide a rotatable actuator (71) that is configured to operate first and second stop rods (34, top and bottom) that interact with respective first and second stop members (26, top and bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination described by Kinsey with additional stop bar/stop rod, as taught by Hansen, in order to reinforce the securement of the door.

Furthermore, applicant is reminded that duplicating the components of a prior art device is a design consideration within the skill of the art. 

Kinsey further discloses that the combination comprises a stop body (67) that houses at least a portion of the stop rod.
Hansen teaches that it is well known in the art to provide a stop body (36) to house at least a portion of the other stop rod.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



June 8, 2022